Under an indictment and trial for murder, appellant was convicted of murder in the second degree and his punishment fixed at the lowest prescribed by law, — five years confinement in the penitentiary.
The court at which he was tried adjourned May 30, 1913. The record proper was filed in this court on August 28, 1913, just within the ninety days within which the law requires such records to be filed.
There is found with the file what purports to be a statement of facts, but it shows that it was not filed in the lower court at all and not filed in this until September 17, 1913. The law requires that statements of facts shall be filed in the lower court within ninety days from the adjournment of the court. Hence, this purported statement we find with the files can not be considered by us as a statement of facts in the case.
There is no question raised or attempted to be raised that we can consider in the absence of a statement of facts.
The judgment is affirmed.
Affirmed. *Page 13